Case 3:19-cr-00029-AET Document 9 Filed 01/24/19 Page 1 of 2 Page|D: 60

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STA'I'ES OF AMERICA : Criminal No. 19-029 (AET)

v. § scHEDULING 0RDER

GEORGE GILMOR.E

This matter having come before the Court for arraignment; and the United
States being represented by the Attomey for the United States, Craig Carpenito
(Matthew J. Skahill, Deputy U.S. Attorney, and Jihee G. Suh, Assistant U.S.
Attomey, appearing); and defendant George Gilmore being represented by Kevin
H. Marino, Esq.; and the Court having considered the parties’ respective positions

with regard to a schedule for discovery and inspection, and for good cause shown,

It is on this 18th day of January, 2019, ORDER.ED that:
1. The Govemment shall provide all discovery required by Federal Rule of

Criminal Procedure lé(a)(l) on or before February l, 2019.

2. The Government shall tile any motions to disqualify counsel for conflicts on or

before Februm'y l, 2019.

3. The Govemment shall provide exculpatory evidence, within the meaning of

Brady v. Ma)yland, 373 U.S. 83 (1963) and its progeny, on or before March l, 2019.
Exculpatory evidence that becomes known to the Govemment after that date shall be
disclosed reasonably alter becoming known to the Govemment.

4. The defendant shall provide all discovery required by Federal Rule of Criminal

Procedure 16(b)(l) on or before February 8, 2019.

Case 3:19-cr-OOO29-AET Document 9 Filed 01/24/19 Page 2 of 2 Page|D: 61

5. The defendant's pre-trial motions shall be filed on or before Mart:h l,
2019,with the Govemment's responses due on or before March 8, 2019.

6. The defendant shall provide any and all notices required by Federal Rules oti
Criminal Procedure 12.1, 12.2, and 123 on or before Felnlaly 8,2019.

7. A pre-trial conference shall be held on March 15, 2019, at 10:00a.m.
8. Trial is scheduled for March 29, 2019, at 9:30 a.m.

9. Jury instructions by the Govemment and the defendant shall be filed on or

before March 26, 2019.
lO. Voir Dire requests may be submitted on the first day ofitrial.

Honorable Anne E. Thornpson
United States District Judge

 

